Case 0:18-cv-62593-DPG Document 371-1 Entered on FLSD Docket 01/07/2021 Page 1 of 4




                                Exhibit A
Case 0:18-cv-62593-DPG Document 371-1 Entered on FLSD Docket 01/07/2021 Page 2 of 4
Case 0:18-cv-62593-DPG Document 371-1 Entered on FLSD Docket 01/07/2021 Page 3 of 4
Case 0:18-cv-62593-DPG Document 371-1 Entered on FLSD Docket 01/07/2021 Page 4 of 4


    Greenspoon Marder LLP
    One Boca Place
    2255 Glades Road, Suite 400-E
    Boca Raton, FL 33431
    Main Telephone: (954) 491-1120
    Direct Telephone: (561) 322-2987
    Direct Facsimile: (954) 962-6987
    Email: David.Schnobrick@gmlaw.com
    Website: www.gmlaw.com

    GREENSPOON MARDER LLP LEGAL NOTICE
    The information contained in this transmission may be attorney/client privileged and
    confidential. It is intended only for the use of the individual or entity named above. If the
    reader of this message is not the intended recipient, you are hereby notified that any
    dissemination, distribution or copying of this communication is strictly prohibited. If you have
    received this communication in error, please notify us immediately by reply e-mail.

    Unless specifically indicated otherwise, any discussion of tax issues contained in this e-mail,
    including any attachments, is not, and is not intended to be, "written advice" as defined in
    Section 10.37 of Treasury Department Circular 230.

    A portion of our practice involves the collection of debt and any information you provide will
    be used for that purpose if we are attempting to collect a debt from you.
